Citation Nr: 1136579	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for recurrent right ear infections.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1962 to May 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee - which, in relevant part, denied claims for service connection for a low back disorder, hearing loss, and a right ear condition.

In June 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration - including especially to obtain additional records and have the Veteran undergo VA compensation examinations for medical nexus opinions concerning the etiology of these claimed disorders in terms of whether they were caused by his military service or, if pre-existing his service, were aggravated by his service.

The Veteran had these requested VA compensation examinations in November 2010, and the AMC since has issued a decision in June 2011 granting the claims for a low back disability with associated radiculopathy/radiculitis of the right lower extremity and for right ear hearing loss and tinnitus.  And since the Veteran did not, in response, appeal either the ratings or effective date assigned for these disabilities, these claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The June 2011 supplemental statement of the case (SSOC) continued to deny the remaining claims for left ear hearing loss and a right ear condition manifested by recurrent right ear infections.


In a written brief presentation since submitted in September 2011, the Veteran's representative raised additional claims for service connection for diabetes mellitus and associated complications (namely, possible peripheral neuropathy of the left lower extremity and erectile dysfunction) and for coronary artery disease.  He alleged these additional disabilities are secondary to Agent Orange exposure.  Since, however, as the Agency of Original Jurisdiction (AOJ), the RO has not initially considered these additional claims, he asked that the Board refer them to the RO for all appropriate development and this initial consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (indicating the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

In this decision the Board is deciding the claim for left ear hearing loss.  The claim for service connection for a right ear disorder, however, requires still further development, so the Board is again remanding this claim to the RO via the AMC.


FINDINGS OF FACT

Although the Veteran has sufficient left ear hearing loss to be considered a ratable disability by VA standards, as well as credible evidence of noise exposure during his military service, the most probative (meaning competent and credible) medical and other evidence of record indicates his left ear hearing loss is unrelated to his military service, including specifically to the noise exposure in service.


CONCLUSION OF LAW

The Veteran's left ear hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


In the interest of clarity, the Board will initially discuss whether this claim has have been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2005, prior to initially adjudicating his claim in the July 2005 decision at issue in this appeal, so in the preferred sequence.  And although that February 2005 letter did not comply with all dictates of Dingess (because Dingess had not yet been issued), since providing that letter the Veteran has received an additional letter in August 2006 that does comply with Dingess, including especially insofar as apprising him of the downstream disability rating and effective date elements of his claim.  Moreover, since providing this additional notice, the AMC has readjudicated his claim in the June 2011 SSOC, including considering any additional evidence received in response to that additional notice.  

So the timing defect in the provision of this additional notice has been rectified ("cured") since his claim has been reconsidered since providing this additional notice.  See again Mayfield IV and Prickett, supra.

And as for the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs), private treatment records, and VA treatment records.  Neither he nor his representative has identified any other records relevant to this claim that resultantly would need to be obtained.  The Board's June 2010 remand of this claim was to obtain additional records and to have him undergo a VA compensation examination for a medical nexus opinion concerning the etiology of his left ear hearing loss - but especially in terms of whether it was caused or aggravated by noise exposure during his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  He had this VA compensation examination in November 2010, and the examiner (an audiologist) provided this requested opinion regarding causation and discussed the underlying rationale for it.  Whenever VA provides an examination for an opinion, it must ensure the examination and opinion are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this instance is more than adequate, as it was predicated on review of the pertinent medical and other evidence in the claims file, including assessments of the Veteran's hearing acuity both when entering and leaving service, as well as the type of injury (acoustic trauma) he had sustained during his service and during the many years since his service.  Accordingly, at least in regards to this particular claim, there was compliance with the Board's remand directive in terms of obtaining this medical nexus opinion regarding the etiology of the Veteran's left ear hearing loss.  See e.g., D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Stegall v. West, 11 Vet. App. 268, 271 (1998).

Thus, as there is no indication or allegation that other relevant evidence remains outstanding or is needed to decide this claim, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

II.  Service Connection for Left Ear Hearing Loss

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases ( such as organic diseases of the nervous system including sensorineural hearing loss) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Service connection for the hearing loss in the Veteran's right ear already has been granted as a result of the remand development of this claim.  Service connection also was granted for tinnitus, which is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  But there is not the required linkage between the hearing loss in his left ear and his military service, so, unlike the others, this claim must be denied.

The Veteran claims that his left ear hearing acuity has continued to decline since service.  As the Board requested when remanding this claim in June 2010, a VA compensation examination was performed in November 2010 and the examiner confirmed the Veteran has sufficiently severe left hearing loss to be considered a ratable disability by VA standards, that is, according to these threshold minimum requirements of § 3.385.  An audiogram during this evaluation revealed pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hertz of 20, 25, 25, 40, and 55 decibels, respectively.  The speech recognition score was 94 percent in the left ear.  So there is no disputing the Veteran has this claimed disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  See, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Consequently, the determinative issue is whether this left ear hearing loss, like the hearing loss in his right ear and tinnitus, is attributable to his military service or, instead, the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

Unfortunately, there simply is no competent and credible evidence of record establishing this required correlation between the hearing loss in this ear and his military service.

As the source or cause of his left ear hearing loss, the Veteran says he was repeatedly exposed to excessively loud noise during his military service, so sustained relevant injury (acoustic trauma).  According to the audiogram report of his November 1961 military enlistment examination, the pure tone thresholds in his left ear, in decibels, at 500, 1000, 2000, and 4000 Hertz (Hz), were 5(20), 10(20), 5(15), and 5(10), respectively.  And according to the audiogram report of his subsequent April 1966 military separation examination, the puretone thresholds were 0(15), -5(5), -5(5), -5(10) and 5(10) in his left ear, in decibels, in the 500, 1000, 2000, 3000, and 4000 Hz frequencies, respectively.  [Note:  audiograms in service department records prior to October 31, 1967, and VA audiograms prior to June 30, 1966, used American Standards Association (ASA) units, so in turn have to be converted to the current International Standards Organization (ISO) units - and these are the numbers in the parentheses.]  Thus, his hearing was within normal limits both when entering service and when reexamined in anticipation of his discharge.  In fact, it was even slightly better when separating from service, despite having experienced the claimed noise exposure during his service, so in the interim.  It therefore follows that there was no worsening of his hearing acuity during or as a result of his service.

Indeed, when asked to comment on this determinative issue of causation, the VA audiologist that examined the Veteran on remand in November 2010 indicated the Veteran's left ear hearing loss is less likely than not related to his military service.  Before offering her opinion, this commenting VA audiologist reviewed the Veteran's claims file and discussed with him his history of noise exposure in service and since service.  Ultimately, though, she disassociated the hearing loss in this ear from his military service.  She considered it significant that there was no objective indication of left ear hearing loss during his service, although this, alone, is but one factor in making this important determination and not altogether dispositive of whether the hearing loss he now has in this ear is a result or consequence of his service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  See, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).

In recounting his relevant medical history during that November 2010 VA compensation examination, the Veteran explained that his military duties and responsibilities included loading ordinances into jets.  He also indicated that he was involved in combat operations for six months in Vietnam.  The military occupational specialty (MOS) listed on his DD Form 214 confirms these duties and responsibilities in service and shows he received a marksman badge.  So this allegation of noise exposure during his service is consistent with the circumstances, conditions and hardships of his service.  38 U.S.C.A. § 1154(a).  Furthermore, 38 U.S.C.A. § 1154(b) and the implementing VA regulation, 38 C.F.R. § 3.304(d), provide a lessened evidentiary burden of proof for establishing the occurrence of the claimed injury in service when, as here, it reportedly occurred in combat and is consistent with the circumstances, conditions, and hardships of the Veteran's service.  But he still has to establish that his present-day hearing loss in this ear is a consequence of that noise exposure in service versus other possible factors.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Even having sustained relevant injury (acoustic trauma) in combat does not relieve him of this burden of proof; in other words, it is only sufficient to establish the occurrence of the claimed injury in service, not also the required nexus between that injury in service and the currently claimed disability.  See Collette v. Brown, 82 F.3d 389 (1996).


In reviewing his post-service history, there are no medical records reflecting complaints, diagnosis or findings related to hearing loss until 2005, when he filed his claim, so not until some 39 years (i.e., nearly four decades) after his military service had ended.  But continuity of symptomatology, not treatment, is the essence of 38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  So, according to Buchanan, the Board cannot conclude lay evidence lacks credibility simply because it is unaccompanied by any contemporaneous medical evidence, such as treatment records.  But that said, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).


While the Board is mindful of the Veteran's military service and does not doubt that he experience noise-related trauma during his service, as evidenced by the granting of service connection for the hearing loss in his right ear and tinnitus, the Board must consider all of the relevant evidence of record.  And although he has reported experiencing rather continuous hearing loss in this ear since service, there are no clinical records referencing hearing loss in this ear during times when he was earlier seen and evaluated, including according to his private medical records dating from the late 1990s.  Some of these records refer to him receiving surgical treatment for a right ear disorder.  However, when reporting his medical history, there was no mention of left ear hearing loss.  He also has reported post-service civilian employment as a machinist in a factory (albeit with hearing protection), also as a truck driver, bartending, and cutting grass.  So even accepting that he is competent to say he has experienced progressively worsening hearing loss in this ear since his military service, the fact that he did not mention or complain about it on these earlier occasions tends to undermine the credibility of his statements and testimony in terms of dating his present-day left ear hearing loss back to his military service and, in the process, establishing continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (both recognizing that medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology).  

Moreover, this question concerning the credibility of his lay testimony, in turn, lessens the probative value of his lay testimony because the ultimate weight of his lay testimony is based on both the competency and credibility of it.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Dalton, supra.


Consider as well that the November 2010 VA compensation examiner determined that it was less likely than not (less than 50/50 probability) the Veteran's left ear hearing loss was caused by or a result of acoustic trauma during his military service.  This VA examiner therefore disassociated the present-day hearing loss in this ear from the Veteran's military service.  This evaluating audiologist, as well as an otolaryngologist (ear, nose and throat (ENT) specialist) that also was consulted was only able to link the hearing loss in the Veteran's right ear and his tinnitus to his military service, based on their review of his records, not also the hearing loss in his left ear.

In providing her reasoning, this commenting VA audiologist noted the Veteran's hearing in this ear was within normal limits at time of discharge from service, so subsequent to when the claimed noise exposure in service is said to have occurred.  This commenting VA audiologist also cited the fact that the Veteran's hearing acuity in this ear actually had somewhat improved during his service, when comparing the results of his military enlistment examination with those of his separation examination.  There is no medical opinion in the file refuting this VA examiner's unfavorable opinion, and the Veteran's unsubstantiated lay testimony is insufficient to rebut this opinion given its lessened probative value since, even if competent, it is not also credible.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  The Board gives a lot of weight to the report of this audiologist due to her thorough review of the Veteran's medical and other history, including in terms of the noise exposure he had in service versus during the many years since, and because of her discussion of his particular symptoms and pattern of hearing impairment, her consideration of the theories he presented, and her medical expertise.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  Moreover, her suppositions are supported by the evidence of record and confirmed by the ENT specialist.  


For these reasons and bases, the preponderance of the evidence is against the claim for service connection for left hearing loss, so in turn the benefit of the doubt rule does not apply, and this claim must be denied.  38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claim for service connection for left ear hearing loss is denied.


REMAND

The Veteran also contends that service connection is warranted for a right ear disorder manifested by recurrent infections.  The AMC attempted to comply with the Board's prior June 2010 remand directives by arranging for a VA compensation examination and opinion in November 2010 regarding the etiology of this claimed disorder.  But, unfortunately, the AMC failed to ensure that the examiner articulate a rationale for the most critical aspect of the opinion, i.e., whether the Veteran's right ear disorder, since pre-existing his military service, was chronically aggravated by his military service beyond the condition's natural progression.  The Board therefore has to obtain supplemental medical comment concerning this determinative issue because the Veteran is entitled, as a matter of law, to compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Board explained when previously remanding this claim, during his November 1961 military entrance examination, the Veteran indicated he had a history of mastoiditis in August 1961 and was either advised to have or had had surgery.  The entrance examiner observed a scarred right tympanic membrane (eardrum).  If, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, however, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The presumption of soundness when entering service attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that this term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

The Veteran began serving on active duty a short time later, in January 1962.

A treatment record from later that same year, in July 1962, indicates possible right ear infection with early furuncle in right ear canal.  The Veteran claims he has continued to experience recurrent right ear infections since service.

A December 2003 private treatment record from L.W.B, M.D., shows recurrence of a cholesteatoma in the right middle ear.

The VA compensation examiner in November 2010 acknowledged the Veteran had a pre-existing right ear disorder.  But she and the ENT specialist who also was consulted did not comment on whether this pre-existing disorder was aggravated during or by the Veteran's military service beyond the condition's natural progression.  The Board also sees that, in recounting his medical history, the Veteran indicated that he no longer experiences recurrent ear infections.  Therefore, is also is unclear whether he still experiences this claimed disability.

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  And mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  

So it first has to be confirmed the Veteran is still experiencing recurrent right ear infections, or at least was at the time he filed this claim, because he has given varying accounts of this.  Indeed, without this minimum level of proof, there is no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it).  See, too, Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

If it is confirmed on remand that he is still experiencing recurrent right ear infections or has a disorder affecting this ear other than hearing loss and tinnitus (which are already service-connected disabilities), then medical comment also is needed concerning whether there was aggravation (meaning chronic worsening) of the pre-existing right ear disorder during or as a result of his military service beyond the condition's natural progression.  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily 

obligated to do so, it must provide an adequate one or, at minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see, too, Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").

Accordingly, this remaining claim is again REMANDED for the following additional development and consideration:

1.  Return the claims file to the VA examiners that performed the November 2010 VA audiology and ENT examination of the Veteran (or a suitable substitute if either individual is unavailable) for an addendum report and opinion concerning the nature and etiology of any current right ear disorder.  If it is confirmed the Veteran has a current right ear disorder other than hearing loss or tinnitus, such as manifested by recurrent infections in this ear, or that he at least did when filing this claim for this condition in January 2005, then an opinion also is needed concerning whether his pre-existing right ear disorder (since these VA examiners already have determined the inception of it was prior to his service) was aggravated during or by his military service beyond its natural progression.

Because these examiners previously evaluated Veteran and commented in November 2010, so about a year ago, it may be necessary to have him re-examined, but this is left to these designee's discretion as to whether another examination is needed to make these additional determinations.

Whoever is designated to provide this additional comment must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary, citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative the designated examiner(s) review the claims file for the relevant medical and other history, including a complete copy of this remand.

*If re-examination is necessary, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

2.  Then readjudicate this remaining claim in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning this remaining claim to the Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to the final outcome warranted concerning this remaining claim.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


